DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 11/09/2020, in which claims 1-12 are presented for examination, wherein claims 1, 6, 7, 12 are recited in independent form. The present Application is a 371 of PCT/KR2019/005647 with a filing date of 05/10/2019 and claims priority to Foreign Applications KR10-2018-0054577 with a filing date of 5/11/2018 and KR10-2018-0058038 with a filing date of 05/22/2018 and KR10-2018-0058646 with a filing date of 05/23/2018 (certified copies received).
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 1, the claim recites “based on whether there is the bandwidth part switching command, determining, based on the uplink grant, whether to transmit a physical uplink shared channel to the base station” the limitation is not clear. The Examiner is unable to determine, based on the current construction of the limitation, what the determination is dependent upon. The claim sets forth both the condition of “whether there is the bandwidth part switching command” as well as “based on the uplink grant” as conditions with respect to “whether to transmit a physical uplink shared channel to the base station”. The limitation as presently set forth does not particularly point out and distinctly claim how the determination involves both “whether there is the bandwidth part switching command” and “based on the uplink grant” or the relationship between the bandwidth part switching command and the uplink grant. Claims 2-5 depend from claim 1 and do not correct the issue, therefore claims 2-5 contain the same issue by virtue of dependence on claim 1. 
Regarding claim 3, claim 3 sets forth the limitation “the calculating of the minimum processing time” and is dependent upon claim 1. There is no previous recitation of ‘calculating of the minimum processing time’ prior in claim 3, nor in claim 1 (claim 3 depends on claim 1). Therefore, there is insufficient antecedent basis for the limitation. The Examiner notes claim 2 recites calculating a minimum processing time and an amendment which changes the dependency of claim 3 to recite claim 2 would overcome the issues with claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190364602 to Yi et al (hereinafter d1) in view of United States Patent Application Publication US-20200136878 to Yi et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method, performed by a terminal, of transmitting or receiving signals in a wireless communication system, the method comprising:”d1 discloses a system (see d1 Fig. 1) including at base station (see d1 Fig. 19, para. 0343-0345) comprising at least a transceiver (see d1 Fig. 19 element 1930) and processor (see d1 Fig. 19 element 1910), a terminal (see d1 Fig. 17, para. 330-337) comprising at least a 
As to the limitations “receiving control information including an uplink grant from a base station; determining whether there is a bandwidth part switching command based on the control information; and based on whether there is the bandwidth part switching command, determining, based on the uplink grant, whether to transmit a physical uplink shared channel to the base station” d1 discloses UL BWP switching (see d1 para. 0275) including transmission by the BS and reception by the UE of UL grant including control information (i.e. receiving control information including an uplink grant from a base station), wherein the UL grant includes at least a BWP switching indication (i.e. command) and the UE determines if a BWP switching indication is present (i.e. determining whether there is a bandwidth part switching command based on the control information )(see d1 para. 0226). However, d1 does not appear to explicitly disclose “based on whether there is the bandwidth part switching command, determining, based on the uplink grant, whether to transmit a physical uplink shared channel to the base station” however the disclosure of d1 noted above is relevant to the limitation, in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication (see d2 para. 0001), teaches determining transmission of PUSCH based on switching command (see d2 para. 0130, 0134-0135). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of based on whether there is the bandwidth part switching command, determining, based on the uplink grant, whether to 
Regarding claim 6, as to the limitation “A method, performed by a base station, of transmitting or receiving signals in a wireless communication system, the method comprising:”d1 discloses a system (see d1 Fig. 1) including at base station (see d1 Fig. 19, para. 0343-0345) comprising at least a transceiver (see d1 Fig. 19 element 1930) and processor (see d1 Fig. 19 element 1910), a terminal (see d1 Fig. 17, para. 330-337) comprising at least a processor (see d1 Fig. 17 element 1710) and a transceiver (see d1 Fig. 17 element 1730) wherein the terminal and the base station processors perform methods (see d1 Fig. 18);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of based on whether there is a bandwidth part switching command based on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow the UE to reliably perform measurements in a switched BWP, wherein, when the UE is configured to measure SS blocks, it can be avoided that there are no SS blocks in 
Regarding claim 7, as to the limitation “A terminal for transmitting or receiving signals in a wireless communication system, the terminal comprising: at least one processor configured to:” “and a transceiver”d1 discloses a system (see d1 Fig. 1) including at base station (see d1 Fig. 19, para. 0343-0345) comprising at least a transceiver (see d1 Fig. 19 element 1930) and processor (see d1 Fig. 19 element 1910), a terminal (see d1 Fig. 17, para. 330-337) comprising at least a processor (see d1 Fig. 17 element 1710) and a transceiver (see d1 Fig. 17 element 1730) wherein the terminal and the base station processors perform methods (see d1 Fig. 18);
As to the limitations “determine whether there is a bandwidth part switching command based on control information including an uplink grant received from a base station, and determine, based on the uplink grant, whether to transmit a physical uplink shared channel to the base station, based on whether there is the bandwidth part switching command” d1 discloses UL BWP switching (see d1 para. 0275) including transmission by the BS and reception by the UE of UL grant including control information (i.e. receiving control information including 
Regarding claim 12, as to the limitation “A base station for transmitting or receiving signals in a wireless communication system, the base station comprising: a transceiver; and at least one processor configured to:”d1 discloses a system (see d1 Fig. 1) including at base station (see d1 Fig. 19, para. 0343-0345) comprising at least a transceiver (see d1 Fig. 19 element 1930) and processor (see d1 Fig. 19 element 1910), a terminal (see d1 Fig. 17, para. 330-337) comprising at least a processor (see d1 Fig. 17 element 1710) and a transceiver (see d1 Fig. 17 element 1730) wherein the terminal and the base station processors perform methods (see d1 Fig. 18);
As to the limitations “control the transceiver to transmit control information including an uplink grant to a terminal, and control the transceiver to receive from the terminal a physical uplink shared channel based on the uplink grant based on whether there is a bandwidth part switching command based on the uplink grant” d1 discloses UL BWP switching (see d1 para. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of based on the uplink grant based on whether there is a bandwidth part switching command based on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow the UE to reliably perform measurements in a switched BWP, wherein, when the UE is configured to measure SS blocks, it can be avoided that there are no SS blocks in an active BWP (see d2 para. 0009) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the .
Allowable Subject Matter







Claims 2-5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and appropriate corrections are made to address rejections made above with respect to 35 USC § 112 .

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210243793 to Ang et al discloses different sets of downlink control information (DCI) fields may be configured for DCI that includes an indication to trigger bandwidth part switching at a user equipment (UE). For example, a UE may receive DCI that triggers the UE to switch operation from a first bandwidth part to a second bandwidth part. The UE may also identify a set of transformable DCI fields and a set of non-transformable DCI fields within the DCI. The UE may then determine updated content of the DCI for application to the second bandwidth part based on whether DCI fields are included in the set of transformable or the set of non-
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643